Gaynor, J.:
The evidence is that the defendant went to the Grand Central Station with his hand-bag, met a woman not his wife as she came in on a train at about 3 :30 p. m., took her with her hand-baggage to a hotel in a cab, registered her with himself as his wife by his own handwriting, under the name “ George Knight and wife, New *142Haven ”, had a room assigned to them upstairs in the hotel, and immediately went with her into the lift and up as if to the room, taking their baggage with them. A witness waited in the hotel until midnight to see if he came dowm, but did not see him. There is no description of the woman, nor of their demeanor toward each other; the attorney for the plaintiff who tried the case seemed to have no notion of the requirements as to evidence in such cases. Though opportunity was shown, inclination, it is said, was not. But. seeking such bedroom privacy was evidence of inclination, stronger than any ordinary act. of affection between them at the station or in the cab. What did they register in a hotel as man and wife and retire to a bedroom for? We have it of old that “it is presumed he saith not a pater noster ” there (Burton’s Anat. of Mel. vol. 2 [1st Am. ed.), p. 446, part 3, sec. 3, mem. 1, sub. 2).
The judgment should be affirmed.
Hirschberg, P. J., Rich and Miller, JJ., concurred in result; Jerks, J., read for reversal.